Dismissed and Memorandum Opinion filed August 15, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00246-CV

                          IN THE MATTER OF R.C.


                   On Appeal from the 315th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2017-04332J

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed March 19, 2019. The clerk’s
record was filed May 17, 2019. The reporter’s record was filed May 23, 2019. No
brief was filed.

      On July 2, 2019, this court issued an order stating that unless appellant filed
a brief on or before August 1, 2019, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.
                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                         2